              Case 20-60031 Document 11 Filed in TXSB on 05/27/20 Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                                                                                          ENTERED
                                   VICTORIA DIVISION
                                                                                                          05/27/2020
In re:                                                  §
                                                                               Chapter 7
                                                        §
Q’MAX AMERICA, INC.,                                    §
                                                                      Case No. 20-60030-CML
                                                        §
              Debtor.                                   §


In re:                                                  §
                                                        §
                                                                               Chapter 7
Anchor Drilling Fluids USA, LLC,                        §
                                                        §
                                                                      Case No. 20-60031-CML
          Debtor.                                       §


               ORDER (I) DIRECTING JOINT ADMINISTRATION OF
         RELATED CHAPTER 7 CASES AND (II) GRANTING RELATED RELIEF


          Upon the motion (“Motion”)1 of Christopher R. Murray, the chapter 7 Trustee

(“Trustee”) for the above-captioned debtors (collectively, “Debtors”) for entry of an order

(“Order”), (a) directing procedural consolidation and joint administration of these chapter 7

cases, and (b) granting related relief, all as more fully set forth in the Motion; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having

found that it may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found

that the relief requested in the Motion is in the best interests of the Debtors’ estates, their



          1
              Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the
Motion.

ORDER (I) DIRECTING JOINT ADMINISTRATION OF RELATED CHAPTER 7 CASES AND (II) GRANTING RELATED
RELIEF                                                                                   PAGE | 1
          Case 20-60031 Document 11 Filed in TXSB on 05/27/20 Page 2 of 4




creditors, and other parties in interest; and this Court having found that the Debtors’ notice of

the Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

         1.   The Debtors’ chapter 7 cases are hereby consolidated for procedural purposes

only and shall be jointly administered by this Court under Case No. 20-60030. The caption of

the jointly administered cases should read as follows:

                  IN THE UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                             VICTORIA DIVISION


                                                     §
In re:                                               §    Chapter 7
                                                     §
Q’Max America Inc., et al.,1                         §    Case No. 20-60030-CML
                                                     §
                               Debtors.              §    (Jointly Administered)
                                                     §
    1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Q’Max America Inc. (2319); and Anchor Drilling Fluids
    USA, LLC (5395).

         2.   The foregoing caption satisfies the requirements set forth in section 342(c)(1)

of the Bankruptcy Code.




ORDER (I) DIRECTING JOINT ADMINISTRATION OF RELATED CHAPTER 7 CASES AND (II) GRANTING RELATED
RELIEF                                                                                   PAGE | 2
        Case 20-60031 Document 11 Filed in TXSB on 05/27/20 Page 3 of 4




       3.     A docket entry, substantially similar to the following, shall be entered on the

docket of Anchor Drilling Fluids USA, LLC:

              An order has been entered in accordance with Rule 1015(b) of the
              Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the Local
              Rules of Bankruptcy Practice and Procedure of the United States
              Bankruptcy Court for the Southern District of Texas directing joint
              administration of this chapter 7 case of Q’Max America Inc. and
              Anchor Drilling Fluids USA, LLC. The docket in Case No. 20-60030
              should be consulted for all matters affecting these cases, and all further
              pleadings and other papers shall be filed in, and all further docket
              entries shall be made in Case No. 20-60030, however, separate claims
              dockets should be maintained for any “asset” case or any case noticed
              as an “asset” case.

       4.     The Debtors shall maintain, and the Clerk of the United States Bankruptcy

Court for the Southern District of Texas shall keep, one consolidated docket, one file, and

one consolidated service list for the Debtors’ chapter 7 cases.

       5.     Any party in interest may request joint hearings on matters pending in these

chapter 7 cases.

       6.     Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 7 cases and this

Order shall be without prejudice to the rights of the Trustee to seek entry of an order

substantively consolidating the respective cases.

       7.     Christopher R. Murray, the Chapter 7 Trustee for the Debtors, is authorized to

conduct joint meetings with the Debtors, including creditors’ meetings pursuant to Section

341 of the Bankruptcy Code.

       8.     To the extent necessary, each Debtor shall file separate schedules of assets and

liabilities and statements of financial affairs as required by Federal Rule of Bankruptcy

Procedure 1007 in their respective cases.

ORDER (I) DIRECTING JOINT ADMINISTRATION OF RELATED CHAPTER 7 CASES AND (II) GRANTING RELATED
RELIEF                                                                                   PAGE | 3
        Case 20-60031 Document 11 Filed in TXSB on 05/27/20 Page 4 of 4




       9.      Proofs of claims filed by a creditor of any Debtor shall reflect the style and

case number of the Debtor to which such claim relates and shall be filed in the claims

register of the case of the Debtor to which such claim relates.

       10.     The Clerk of the Court shall maintain separate claim registers for each Debtor.

       11.     Nothing contained in the Emergency Motion or this Order shall be deemed or

construed as directing or otherwise effecting a substantive consolidation of these chapter 7

cases and this Order shall be without prejudice to the rights of the Trustee, Debtors, or any

other party to seek entry of an Order substantively consolidating their respective cases.

       12.     Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a)

and the Local Rules.

       13.     This Order is a Final Order within the meaning of 28 U.S.C. § 158(a)(1) and is

effective immediately upon entry.

       14.     The Trustee is authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       15.     This Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.

Signed this _____ day of ____________________, 2020

            August
            May     02, 2019
                27, 2020

                                            Christopher M. Lopez,
                                            United States Bankruptcy Judge




ORDER (I) DIRECTING JOINT ADMINISTRATION OF RELATED CHAPTER 7 CASES AND (II) GRANTING RELATED
RELIEF                                                                                   PAGE | 4
